DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/27/2020. Claims 1-20 are pending for examination.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 8-10, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marhaben (US 8,462,591) in view of Weast et al. (US 2016/0284172).

Regarding claims 1-3 and 6: claims 1-3 and 6 recite a method with the functional limitation of claims 9-10 and 13, respectively, and therefore is rejected for the same reasons, as shown below, of claims 9-10 and 13, respectively.

Regarding claim 8: Marhaben disclose a system, comprising: 
at least one processor circuit (Fig. 1,l item 18); and 
at least one memory that stores program code configured to be executed by the at least one processor circuit (Fig. 1, item 20), the program code comprising: 
a receiver configured to receive (Fig. 1, item 38), via a network, first sensor data from a mobile device that indicates a first number of steps a patient has taken within a predetermined time period (Col. 9, Lines 27-29) ; 
a compliance determiner (implicit within processor 18) configured to determine that the first number of steps the patient has taken within the predetermined time period (Col. 2, Lines 11-15); 
a transmitter configured to transmit (Fig. 1, item 26), via the network, a first message having a first severity to a device associated with the patient (Col. 6, Lines 57-67).
Marhaben disclose that the first messages indicate a relationship between the total exercise (i.e. number of steps taken) and the exercise goal (i.e. walking program), however, it does not explicitly disclose determining that the number of steps is not in compliance with a walking program prescribed by a healthcare practitioner and the indication is one for the patient not complying with the prescribed walking program.
In analogous art regarding healthcare monitoring, Weast disclose a system disclose that monitoring patient physiological parameters and provide and alert (indication) when the user has not meet (comply) with a fitness goal (¶0041).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of determining that the number of steps is not in compliance with a walking program prescribed by a healthcare practitioner and the indication is one for the patient not complying with the prescribed walking program, in view of the teaching of Weast, to the system of Marhaben. The motivation is to provide motivation to the user to continue exercising  in order to reach the walking program and improve his/her health.

Regarding claim 9: The combination of Marhaben and Weast disclose the system of claim 8, wherein the device is the mobile device (Marhaben: Col. 6, Lines 57-67).

Regarding claim 10: The combination of Marhaben and Weast disclose the system of claim 8, wherein the device is a computing device associated with the patient that is different than the mobile device (Marhaben: Col. 6, Lines 57-67).

Regarding claim 13: The combination of Marhaben and Weast disclose the system of claim 8, wherein the first message is displayed via an application executing on the device associated with the patient.(Marhaben: Col. 5, Lines 35-38 and Weast: ¶0003 and ¶0026). 

Regarding claims 15-17 and 20: claims 15-17 and 20 are rejected for the same reasons of claims 9-10 and 13, respectively.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marhaben (US 8,462,591) in view of Weast et al. (US 2016/0284172) and further in view of Yuen et al. (US 2014/0039839).

Regarding claim 4: Claim 4 recite a method with the functional limitation of claim 11 and therefore is rejected for the same reasons of claim 11.

Regarding claim 11: The combination of Marhaben and Weast disclose the system of claim 8,  but does not explicitly disclose wherein the prescribed walking program is based on a distance that the patient is able to walk within the predetermined time period.
In analogous art regarding healthcare monitoring , Yuen disclose a system wherein the prescribed walking program is based on a distance that the patient is able to walk within the predetermined time period (¶0107: As another example, when it is determined that a user is not going to (or is unlikely to based on knowledge of the user's historical activity patterns) reach his/her activity goal, e.g., walking a number of steps over a time period, running a distance over a time period).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the prescribed walking program is based on a distance that the patient is able to walk within the predetermined time period, as disclose by Yuen, to the system of the combination of Marhaben and Weast since having a limited universe of potential options (way to measure a walking program), the selection of any particular option (distance) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determining compliance of the walking program, either option would have been obvious to one of ordinary skill.

Regarding claim 18: Claim 18 is rejected for the same reasons of claim 11.

Allowable Subject Matter
Claims 5, 7, 12, 14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689